156 Ga. App. 14 (1980)
274 S.E.2d 67
B. L.
v.
STATE OF GEORGIA.
60347.
Court of Appeals of Georgia.
Submitted September 15, 1980.
Decided October 6, 1980.
*15 William T. Cox, Jr., for appellant.
Thomas J. Charron, District Attorney, William Pardue, Assistant District Attorney, for appellee.
SHULMAN, Judge.
Defendant-juvenile appeals from the juvenile court's adjudication of delinquency based on charges of criminal trespass brought against him. We affirm.
Defendant contends that there was insufficient evidence to support the allegation of criminal trespass inasmuch as there was no evidence that any damage had occurred to the property of the complainants, Mr. and Mrs. Gregory. See Code Ann. § 26-1503 (a). Defendant had been accused of throwing eggs at the Gregory residence, and since Mrs. Gregory did testify that some damage had been done by the egg-throwing incident, we cannot agree with defendant's contention that no evidence of damage to property was introduced at trial.
Nor can we agree that there was insufficient evidence to connect defendant with the commission of the offense charged. Mrs. Gregory immediately pursued the suspected trespassers (there were two); she saw them run in the direction of defendant's residence; and, after temporarily losing sight of one of the figures she was chasing, she noticed a figure lying behind a telephone junction box in the yard immediately across the street from where she had stopped her pursuit. (The location of the junction box was approximately the point at which she had lost sight of the running figure.) She immediately identified the person behind the junction box as the defendant and stated to him, "Bobby Larrimore, you've had it now," to which statement there was no reply. Another witness testified that he heard a voice at that point calling to "Bobby" to "come on," whereupon the defendant ran toward a next-door neighbor's house.
Although the defendant presented evidence in his own defense which, if believed, would have authorized a contrary result, we must conclude, in view of the inculpatory evidence presented at trial (defendant's presence at the scene of the crime and his flight, along with other circumstantial evidence connoting guilt), that a rational trier of fact could reasonably have found defendant guilty beyond a reasonable doubt of the offense of criminal trespass. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). This being so, the juvenile court's adjudication of delinquency must be affirmed on appeal.
Judgment affirmed. Quillian, P. J., and Carley, J., concur.